United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
V.H., Appellant
and
SOCIAL SECURITY ADMINISTRATION,
Gastonia, NC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 18-0848
Issued: February 25, 2019

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
ALEC J. KOROMILAS, Alternate Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On March 13, 2018 appellant filed a timely appeal from a January 23, 2018 merit decision
of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal Employees’
Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has jurisdiction over
the merits of this case.
ISSUE
The issue is whether appellant has met her burden of proof to establish more than 10 percent
permanent impairment of her left upper extremity, for which she previously received a schedule
award.
FACTUAL HISTORY
On August 30, 2016 appellant, then a 61-year-old technical expert, filed an occupational
disease claim (Form CA-2) alleging a left shoulder injury due to factors of her federal employment.

1

5 U.S.C. § 8101 et seq.

She did not stop work.2 On December 1, 2016 OWCP accepted the claim for incomplete rotator
cuff tear or rupture of the left shoulder.
Appellant underwent a left shoulder arthroscopy, decompression, distal clavicle excision,
and rotator cuff repair on February 24, 2017. She was released to return to work with restrictions
on May 1, 2017.
On August 28, 2017 appellant filed a claim for a schedule award (Form CA-7).
In an August 28, 2017 report, Dr. Erik C. Johnson, a Board-certified orthopedic surgeon,
noted that appellant was seen for a follow-up evaluation after undergoing a left shoulder
arthroscopy, decompression, distal clavicle excision, and medium rotator cuff repair on
February 24, 2017. He indicated that appellant had returned to work with no lifting, pushing, or
pulling more than 10 pounds and no overhead work. On physical examination, Dr. Johnson noted
active and passive range of motion (ROM), forward ﬂexion of 160 degrees, external rotation with
the arm at the side to 80 degrees, and internal rotation to 70 degrees. He explained that appellant
had 15 percent permanent impairment of the left upper extremity, which incorporated her surgical
findings as well as her current clinical examinations. Dr. Johnson noted that she was released to
return to work.
A September 14, 2017 memorandum of telephone call revealed that appellant contacted
OWCP to inquire if they had received her claim for a schedule award. OWCP explained that they
had received the claim, but the medical evidence submitted was insufficient because the physician
had not indicated which arm had sustained permanent impairment and it also had not provided
citation to a specific edition of the American Medical Association, Guides to the Evaluation of
Permanent Impairment, (A.M.A., Guides)3. Appellant requested that a letter be sent to the treating
physician asking for the necessary information.
In a September 14, 2017 report, Dr. Johnson explained that appellant had reached
maximum medical improvement on August 28, 2017. He diagnosed a rotator cuff tear of the left
shoulder. Dr. Johnson indicated that he applied the sixth edition of the A.M.A., Guides. Utilizing
the diagnosis-based impairment (DBI) method for rating permanent impairment of the upper
extremity he determined that appellant fell into an impairment class of 2. Dr. Johnson selected a
grade modifier for functional history (GMFH) of 1, a grade modifier for physical examination
(GMPE) of 1, and a grade modifier for clinical study (GMCS) of 1. Using these calculations he
found that appellant had 14 percent permanent impairment of the left upper extremity as a result
of the left shoulder rotator cuff tear and subsequent left shoulder arthroscopy, decompression,
distal clavicle excision, and medium rotator cuff repair of February 24, 2017.
In a September 18, 2017 report, Dr. Arthur S. Harris, a Board-certified orthopedic surgeon
serving as a district medical adviser (DMA), noted that he had reviewed the medical records
provided by OWCP. He noted that he reviewed the medical records and provided a DBI
impairment rating of 10 percent permanent impairment citing to Table 15-5 for a diagnosis of
status post left shoulder arthroscopic subacromial decompression, rotator cuff repair, and distal

2

The record reflects that appellant has a separate claim for her right shoulder under OWCP File No. xxxxxx933.

3

A.M.A., Guides (6th ed. 2009).

2

clavicle excision.4 Dr. Harris also noted that appellant had a documented loss of ROM of her left
shoulder. Utilizing section 15.7, Range of Motion Impairment, Table 15-34. Utilizing the ROM
methodology for rating upper extremity permanent impairment he determined that appellant had
three percent left upper extremity permanent impairment.5 Dr. Harris explained that the DBI rating
resulted in the greater percentage of permanent impairment than the ROM rating and, under the
A.M.A., Guides, the method producing the higher rating must be used. He noted that this resulted
in 10 percent left upper extremity permanent impairment based upon the DBI rating method.
In a November 30, 2017 report, Dr. Johnson, noted his review of the impairment rating
report of Dr. Harris and noted that he had last evaluated appellant on August 28, 2017. He repeated
the findings from his September 14, 2017 report in which he found 14 percent permanent
impairment of the left upper extremity utilizing the DBI rating method. Dr. Johnson concluded,
in comparing his report to that of Dr. Harris that, “I think it is reasonable to split the difference at
12 [percent] of the left upper extremity.”
By decision dated January 23, 2018, OWCP granted appellant a schedule award for 10
percent permanent impairment of the left upper extremity. The period of the award ran from
August 28, 2017 to April 3, 2018. OWCP found that in reviewing the evidence, the DMA,
Dr. Harris, determined that Dr. Johnson had incorrectly applied the A.M.A., Guides to the findings
on physical examination. It found, therefore, that the weight of the medical evidence regarding
the percentage of permanent impairment rested with Dr. Harris, serving as the DMA, as he had
correctly applied the A.M.A., Guides to the examination findings.
LEGAL PRECEDENT
The schedule award provision of FECA,6 and its implementing federal regulations,7 set
forth the number of weeks of compensation payable to employees sustaining permanent
impairment from loss, or loss of use, of scheduled members or functions of the body. However,
FECA does not specify the manner in which the percentage of loss shall be determined. For
consistent results and to ensure equal justice under the law for all claimants, OWCP has adopted
the A.M.A., Guides as the uniform standard applicable to all claimants.8 As of May 1, 2009, the
sixth edition of the A.M.A., Guides is used to calculate schedule awards.9

4

Id. at 403, Table 15-5.

5

Id. at 475, Table 15-34.

6

5 U.S.C. § 8107.

7

20 C.F.R. § 10.404.

8

Id. at § 10.404(a).

9

Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700.2 and Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability
Claims, Chapter 2.808.5(a) (March 2017).

3

The sixth edition requires identifying the impairment class for the diagnosed condition
class of diagnosis (CDX), which is then adjusted by GMFH, GMPE, and GMCS.10 The net
adjustment formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).
Regarding the application of ROM or DBI impairment methodologies in rating permanent
impairment of the upper extremities, FECA Bulletin No. 17-06 provides:
“As the [A.M.A.,] Guides caution that if it is clear to the evaluator evaluating loss
of ROM that a restricted ROM has an organic basis, three independent
measurements should be obtained and the greatest ROM should be used for the
determination of impairment, the CE [claims examiner] should provide this
information (via the updated instructions noted above) to the rating physician(s).
“Upon initial review of a referral for upper extremity impairment evaluation, the
DMA should identify: (1) the methodology used by the rating physician (i.e., DBI
or ROM) and (2) whether the applicable tables in Chapter 15 of the [A.M.A.,]
Guides identify a diagnosis that can alternatively be rated by ROM. If the Guides
allow for the use of both the DBI and ROM methods to calculate an impairment
rating for the diagnosis in question, the method producing the higher rating should
be used.” (Emphasis in the original.)11
The Bulletin further advises:
“If the rating physician provided an assessment using the ROM method and the
[A.M.A.,] Guides allow for use of ROM for the diagnosis in question, the DMA
should independently calculate impairment using both the ROM and DBI methods
and identify the higher rating for the CE.”12
OWCP procedures provide that, after obtaining all necessary medical evidence, the file
should be routed to a DMA for an opinion concerning the nature and percentage of impairment in
accordance with the A.M.A., Guides, with the DMA providing rationale for the percentage of
impairment specified.13
ANALYSIS
The Board finds that the case is not in posture for decision.
OWCP accepted appellant’s claim for incomplete rotator cuff tear or rupture of the left
shoulder. On February 24, 2017 appellant underwent a left shoulder arthroscopy, decompression,
distal clavicle excision, and rotator cuff repair, performed by Dr. Johnson.

10

A.M.A., Guides 494-531.

11

FECA Bulletin No. 17-06 (May 8, 2017).

12

Id.

13

Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards and Permanent Disability Claims, Chapter
2.808.5a (February 2013); see also Part 3 -- Medical, Schedule Awards, Chapter 2.808.6(f) (February 2013).

4

Appellant filed a claim for a schedule award and provided an initial rating of permanent
impairment from her surgeon, Dr. Johnson. Then, in an August 28, 2017 report, Dr. Johnson noted
his physical examination and findings of appellant’s left shoulder condition. Utilizing the DBI
method for rating permanent impairment of the upper extremities he determined that appellant fell
into an impairment class of 2. After adjusting the class 2 impairment by the applicable grade
modifiers Dr. Johnson found that appellant had 14 percent permanent impairment of her left upper
extremity. While he provided a rating of permanent impairment based upon the DBI methodology,
he did not perform a rating utilizing the ROM method.14
In accordance with its procedures, OWCP referred the evidence of record to a DMA who
provided an impairment rating on September 18, 2017. While Dr. Harris, the DMA, performed
both a DBI and an ROM rating, the Board finds that his impairment rating report is conclusory in
nature as he merely provided a numerical rating without providing specific detail or rationale as to
how he had utilized the A.M.A., Guides in reaching his conclusions. For instance, in performing
the DBI rating he did not discuss grade modifiers or other physical findings in calculating 10
percent permanent impairment. In providing an ROM rating, Dr. Harris did not explain the loss
of ROM measurements, he relied upon or cite to the tables of the A.M.A., Guides he had used,
only concluding that claimant “has [three] percent left upper extremity impairment for loss of
shoulder flexion.” Furthermore, the ROM measurements from the attending physician were
incomplete pursuant to the A.M.A., Guides. The report of Dr. Harris is therefore insufficient as a
basis for a schedule award because, as the DMA, he did not appropriately determine appellant’s
permanent impairment based on the appropriate standards.15 Upon receipt of the DMA report, it
was incumbent upon OWCP to request clarification or obtain a supplemental report from the
DMA.16 As that was not done, the Board finds the DMA’s report is an insufficient basis for a
schedule award.
Although Dr. Johnson provided a supplemental report on November 30, 2017, it did not
provide a basis for a schedule award, as he merely suggested a compromise rating between his
rating and the DMA rating.
The Board notes that proceedings under FECA are not adversarial in nature, and OWCP is
not a disinterested arbiter. The claimant has the burden of proof to establish entitlement to
compensation. However, OWCP shares responsibility in the development of the evidence to see
that justice is done.17 Once it undertakes development of the record, it must do a complete job in
procuring medical evidence that will resolve the relevant issues in the case.18 Herein, the Board
finds that Dr. Harris failed to provide a sufficiently detailed report and he lacked the relevant
medical evidence necessary to render an informed rating based upon loss of ROM.

14

The Board notes that in conducting his physical examination Dr. Johnson noted loss of ROM, but did not provide
three ROM measurements as required by the A.M.A., Guides.
15

Supra note 13 at Chapter 2.808.6.f(2)(a) (March 2017).

16

Id.; See W.G., Docket No. 17-1090 (issued March 12, 2018).

17

T.R., Docket No. 17-1961 (issued December 20, 2018); William J. Cantrell, 34 ECAB 1223 (1983).

18

Id.; Richard F. Williams, 55 ECAB 343, 346 (2004).

5

The Board further finds that OWCP failed to follow the procedures outlined in FECA
Bulletin No. 17-06, which requires that OWCP should instruct an evaluating physician to obtain
three independent measurements of ROM loss, if they have not been provided into the record.19
On remand the case should be referred to Dr. Johnson or other specialist for a physical
examination to determine appellant’s ROM in conformance with the A.M.A., Guides followed by
a rating report calculating permanent impairment under both the ROM and DBI methods.
Thereafter, the case record should be referred to Dr. Harris or other DMA for a supplemental
opinion addressing whether appellant has permanent impairment in accordance with the sixth
edition of the A.M.A., Guides and FECA Bulletin No. 17-06. Following this and such further
development deemed necessary, OWCP shall issue a de novo decision on appellant’s claim for a
schedule award.
CONCLUSION
The Board finds that this case is not in posture for decision.
ORDER
IT IS HEREBY ORDERED THAT the January 23, 2018 decision of the Office of
Workers’ Compensation Programs is set aside and the case is remanded for further proceedings
consistent with this decision of the Board.
Issued: February 25, 2019
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

19

Id.

6

